DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-18 are pending in this instant application and are currently under examination.  

Priority
This application is a CON of 16/129,385 filed on 09/12/2018, now ABN, which is a CON of 14/601,781 filed on 01/21/2015, now PAT 10105386, which is a CON of 13/645,035 filed on 10/04/2012, now PAT 8957048, which claims benefit of US Provisional Application No. 61/544,151 filed on 10/06/2011.
  
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/24/2020 has been considered. 

Claim Objections
Claims 1, 2, 8, 9, 11-13, and 15-18 are objected because of the following informalities: In claims 1, 2, 11, 13, and 18, the recitation "polyoxyethylene (80) sorbitan monooleate" is an incorrect nomenclature and should be written as "polyoxyethylene (20) sorbitan monooleate” or “polysorbate 80”; also in claim 11, change the incorrect recitations “claim 1, comprising about” (line 1) and “sodium hydroxide , a pH of” (line 5) to “claim 1, wherein the composition comprises about” and “sodium hydroxide to obtain a pH of”, respectively; and in claim 13, change the incorrect recitation “sodium hydroxide , a pH of” (line 6) to “sodium hydroxide to obtain a pH of”. In claims 8, 9, and 15, change the incorrect recitation “or about” (line 2 of claims 8, 9, and 15) to “to about” because the range is disclosed in the specification. In claims 12 and 17, delete the incorrect recitation “diagnosing” (line 1 of claims 12 and 17) because the subsequent recitation “a man or other animal in need thereof” refers to a patient claim 16, change the recitation “The ophthalmic composition” (line 1) to “The composition” to be consistent with preceding claim. Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or mitigating dry eye syndrome, does not reasonably provide enablement for curing or preventing dry eye syndrome.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claim 13 depends from claim 12, and claim 18 depends from claim 17.
Applicants claim a method for preventing dry eye syndrome recited in claims 12 and 17. However, no limiting definition of "prevention" is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention," as described according to the Institute for International Medical Education (pages 15 and 16, also listed in IDS filed on 09/24/2020), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to a method of treating, curing, mitigating or preventing dry eye syndrome (interpreted as any dry eye syndrome here) comprising administering an effective amount of an ophthalmic composition of claim 1 or claim 14.
Relative skill of those in the art:  The relative skill of those in the art is high in biomedical field.
Breadth of claims:  The claims are extremely broad and encompass the curing or prevention of any dry eye syndrome using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain method can cure or prevent any dry eye syndrome. Javadi et al. (J Ophthalmic Vis Res 6: 192-198, 2011, also listed in IDS filed on 09/24/2020) disclosed that dry eye syndrome consists of a wide spectrum of disorders with different 
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for curing or preventing any dry eye syndrome as recited in the claim.  The exemplary embodiments of the Specification merely present (i) Example 3: After applying the eye drops twice daily in each eye for two days the patient has relief from dry eye symptoms (page 22/22, lines 15-18) and (ii) Example 4: A drop of Formulation A is administered to the each eye of a person suffering from dry eye, one to three times a day; After two days the person feels relief from the dry eye symptoms (page 22/22, lines 20-23), but does not show that dry eye syndrome has been cured or prevented.  In the absence of any examples and in view of the state of the prior art, one of ordinary skill in the art would view that it is unlikely, and unpredictable, that the claimed method can be used to cure or to prevent any dry eye syndrome.  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that curing or a preventive measure can be achieved after applying the method of administering an effective amount of an ophthalmic composition of claim 1 or claim 14. Furthermore, one of ordinary skill in the art would 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the pH”.  There is insufficient antecedent basis for this limitation in the claim. Applicants are advised to change the recitations to “a pH of the composition”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(a) or 102(e) as being anticipated by Gore et al. (WO2010/141648, published on December 9, 2010 and benefitted from US Provisional Application No. 61/184,339 filed on June 5, 2009, PCT of US Patent No. 8,496,976 and 8,679,554, hereinafter referred to as Gore ‘648, also listed in IDS filed on 09/24/2020).
With regard to structural limitations “An ophthalmic composition (or pH is about 7.3) comprising polyoxyethylene (20) sorbitan monooleate (equivalent to Polysorbate 80; or about 0.1 % w/w to about 2% w/w; or about 0.5% w/w), carboxymethylcellulose sodium (or about 0.1 % w/w to about 2% w/w; or about 0.5% w/w), glycerin (or about 0.2% w/w to about 5% w/w; or about 1.0% w/w), boric acid (or about 0.02% to about 2% w/w; or about 0.6% w/w), acrylate/C10-30 alkyl acrylate crosspolymer (sold as PemulenTM TR-2, see specification, page 6, lines 8 and 9; about 0.02% to about 0.5% w/w; or about 0.1 % w/w), castor oil (or about 0.05% to about 0.5% w/w; or about 0.25% w/w), erythritol (or about 0.05% to about 3% w/w; about 0.25% w/w), levocarnitine (or about 0.05% to about 3% w/w; or about 0.25% w/w), sodium hydroxide, and water” (claims 1-11), “claim 1 (or claim 11), further comprising stabilized oxychloro complexes (= Purite®; or about 0.002% to about 0.05% w/w; or about 0.01 % w/w” (claims 14-16), and “A method comprising administering an effective amount of an ophthalmic composition according to claim 1 (or claim 11; or claim 14; or claim 16) to an eye of a man or other animal in need thereof” (claims 12, 13, 17, and 18):
Gore ‘648 disclosed an emulsion compositions may be manufactured on a weight basis from pre-weighed compendial raw materials in five parts: Part 1: an oil phase containing a mixture of castor oil and olive oil (non-sterile); Part 2: an aqueous phase containing purified water, polysorbate 80, and glycerin; Part 3: an aqueous polymer dispersion containing purified water and Pemulen® TR-2; Part 4: an aqueous polymer dispersion containing purified water and sodium carboxymethylcellulose; Part 5: an aqueous phase containing purified water, erythritol, levocarnitine, boric acid, sodium hydroxide (pH adjustment), and purite; Parts 1-5 are combined (page 9/20, lines 7-23; page 10/20, lines 3-9). An example of the emulsion composition is given in Table 4 (pages 14/20 to 15/20).
    PNG
    media_image1.png
    198
    400
    media_image1.png
    Greyscale
. The advantages of using castor oil, alone, while substantially reducing the viscosity thereof is obtained by the addition of small amounts of another oil, e.g. olive oil. The composition is administrated topically to various mammalian species suffering from dry eye, e.g., humans, cats, dogs (page 15/20, lines 13-17). When a drop of castor oil is added over the surface of water or model tear solution, it spreads quickly, forming a thin layer on the surface of the aqueous fluid; In contrast, other oils, such as soybean oil, olive oil, safflower oil, corn oil, sesame oil, peanut oil and cotton seed oil do not spread over the surface of either water or model tear solution (page 7/20, lines 1-4). A method for treating keratoconjunctivitis sicca (KCS, dry eye syndrome) comprises providing the emulsion composition, and administering said composition topically to the ocular surface or immediate vicinity of an eye of a patient (page 6/20, lines 14-17).
Thus, these teachings of Gore ‘648 anticipate Applicant’s claims 1-18. Also, the method of Gore ‘648 meets all structural limitation of claimed method and would achieve the same intended results, including “treating or mitigating dry eye syndrome”, required by claims 12 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
(I) Claims 1, 10, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 8,496,976 (Applicant: Allergan, Inc., published on July 30, 2013, also listed in IDS filed on 09/24/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘976 claims “A composition for the treatment of dry eye syndrome in a human or mamma in need thereof, the composition consisting essentially of therapeutically effective amounts of: linseed oil; castor oil; one or more tonicity agents selected from the group consisting of glycerin, erythritol, mannitol, sorbitol, xylitol, dextrose, carnitine, propylene glycol, sodium chloride, and potassium chloride; one or more surfactants selected from the group consisting of polysorbate, polyoxyl stearate, glyceryl stearate, and isopropyl stearate; one or more viscosity enhancers selected from the group consisting of carboxymethyl cellulose, hyaluronic acid, and crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate; stabilized oxychloro complex; and, at least one buffering and pH adjusting agent selected from the group consisting of hydrochloric acid, sodium hydroxide, boric acid, citrate salts, ‘976 disclosed that levocarnitine is the only species for carnitine, polysorbate 80 (= polyoxyethylene (20) sorbitan monooleate) is the only species for polysorbate in aqueous phase raw materials, and only pH 7.3 is obtained for the composition (col. 5, lines 23-25 and 36-38; col. 6, Table 1; col. 8, Table 4). Although claim 1 of Pat ‘976 is a composition claim, the claims provides clear instruction and utility for a method of treating dry eye syndrome in human in need thereof.
Thus, claims 1, 10, 12, 14, and 17 of this instant application encompass or overlap with claim 1 of Pat ‘976.

(II) Claims 1, 10, 12, 14, and 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,679,554 (Applicant: Allergan, Inc., published on March 25, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘554 claims “A method for treating keratoconjunctivitis sicca in a human in need thereof consisting of administering to said human in need thereof therapeutically effective amounts of a composition comprising: an oil mixture consisting essentially of linseed oil and castor oil; carboxymethyl cellulose; glycerin; polysorbate 80 (equivalent to polyoxyethylene (20) sorbitan monooleate); crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate; polyoxyl stearate; carnitine; erythritol; boric acid; and water”(claim 1). Also, Pat ‘554 disclosed that levocarnitine is the only species for carnitine and Part 5 (an aqueous phase containing purified water, erythritol, levocarnitine, boric acid, sodium hydroxide and purite (preservative)” is prepared as stock solution (col. 5, lines 39-43) and only pH 7.3 is obtained (col. 6, Table 1; col. 8, Table 4), indicating that sodium hydroxide, purite (= stabilized oxychloro complex and the only preservative), and pH 7.3 are automatically included in the composition. 
Thus, claims 1, 10, 12, 14, and 17 of this instant application encompass or overlap with claim 1 of Pat ‘554.

(III) Claims 1-18 are rejected on the ground of nonstatutory double patenting over claims 10, 18, and 20 of U.S. Patent No. 8,957,048 (Vehige et al., published on February 17, 2015, also listed in IDS filed on 09/24/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘048 claims “An ophthalmic composition consisting of polyoxyethylene (20) sorbitan monooleate, carboxymethylcellulose sodium, glycerin, boric acid, acrylates/C10-30 alkyl acrylate crosspolymer, castor oil, erythritol, levocarnitine, sodium hydroxide, a stabilized oxychloro complex and water” (claim 10), “composition of claim 10, consisting of about 0.5% w/w polyoxyethylene (20) sorbitan monooleate, about 0.5% w/w carboxymethylcellulose sodium, about 1.0% w/w glycerin, about 0.6% w/w boric acid, about 0.1 % w/w acrylates/C10-30 alkyl acrylate crosspolymer, about 0.25% w/w castor oil, about 0.25% w/w erythritol, about 0.25% w/w levocarnitine, about 0.01 % w/w stabilized oxychloro complex, sodium hydroxide, and water; and wherein pH of the composition is about 7.3” (claim 18), and “A method of treating, mitigating or curing dry eye syndrome comprising administering an effective amount of an ophthalmic composition according to claim 18 to an eye of a man or other animal in need thereof” (claim 20). 
Thus, claims 1-18 of this instant application encompass or overlap with claims 10, 18, and 20 of Pat ‘048.

(IV) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 16-18 of U.S. Patent No. 9,314,528 (Vehige et al., published on April 19, 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘528 claims “A low salt ophthalmic pharmaceutical composition comprising: a therapeutic lipid consisting essentially of castor oil at a concentration of about 0.25% (w/w); polysorbate 80 at a concentration of about 0.5% (w/w); acrylate/C10-C30 acrylate crosspolymer at a concentration of about 0.1% (w/w), wherein said acrylate/C10-C30 acrylate crosspolymer has a standard emulsion viscosity between 1,700 and 4,500 cPs; carboxymethylcellulose sodium at a concentration of about 0.5% (w/w); glycerin at a concentration of about 1.0% (w/w); a stabilized oxychloro complex preservative at a concentration of about 0.01% (w/w); boric acid at a concentration of about 0.6% (w/w); erythritol at a concentration of about 0.25% (w/w); levocarnitine at a concentration of about 0.25% (w/w); NaOH; and water” (claim 17), “A low salt ophthalmic pharmaceutical composition comprising a sub-micron emulsion, a polymer lubricant, and a  salt-sensitive viscosity modulating polymer, wherein said sub-micron emulsion comprises a surfactant and a therapeutic lipid consisting essentially of castor oil, further comprising a pH adjustment agent” (claims 1 and 14), “The low salt ophthalmic pharmaceutical composition according to claim 14 having pH about 7.3” (claim 16), and “A method for treating dry eye syndrome comprising: administering to a subject in need of treatment of dry eye syndrome a low salt ophthalmic pharmaceutical composition according to claim 1; thereby treating said dry eye syndrome” (claim 18). 
Thus, claims 1-18 of this instant application encompass or overlap with claims 1, 14, and 16-18 of Pat ‘528.

(V) Claims 1, 10, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,821,020 (Applicant: Allergan, Inc., published on November 21, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘020 claims “A composition for effectively treating dry eye in an animal or human in need thereof, the composition comprising therapeutically effective amounts of: an oil mixture consisting essentially of linseed oil and castor oil; carboxymethyl cellulose; glycerin; polysorbate 80 (equivalent to polyoxyethylene (20) sorbitan monooleate); crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate; polyoxyl stearate; carnitine; erythritol; boric acid; and water, wherein said ‘020 disclosed that levocarnitine is the only species for carnitine and Part 5 (an aqueous phase containing purified water, erythritol, levocarnitine, boric acid, sodium hydroxide and purite (preservative)” is prepared as stock solution (col. 5, lines 41-43) and only pH 7.3 is obtained (col. 6, Table 1; col. 8, Table 4), indicating that sodium hydroxide, purite (= stabilized oxychloro complex and the only preservative), and pH 7.3 are automatically included in the composition. Furthermore, Pat ‘020 claims utility of the composition for treating dry eye in an animal or human in need thereof. 
Thus, claims 1, 10, 12, 14, and 17 of this instant application encompass or overlap with claim 1 of Pat ‘020.

(VI) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 15 of U.S. Patent No. 9,907,826 (Simmons et al., published on March 6, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘826 claims “A method for the treatment of dry eye, the method comprising administering to a subject in need of treatment a low-salt composition comprising: a sub-micron emulsion, the submicron emulsion comprising a surfactant comprising a sorbitan ester, and a therapeutic lipid consisting essentially of castor oil; a polymer lubricant comprising carboxymethyl cellulose; and, a salt-sensitive viscosity-modulating polymer comprising an acrylate/C10-C30 acrylate crosspolymer” (claim 1), “wherein the composition comprises: a sorbitan ester at a concentration of about 0.5% w/w, wherein the sorbitan ester is polysorbate 80; castor oil at a concentration of about 0.25% (w/w); carboxymethyl cellulose at a concentration of about 0.5% (w/w); acrylate/C10-C30 acrylate crosspolymer at a concentration of about 0.1% (w/w); glycerin at a concentration of about 1.0% (w/w); erythritol at a concentration of about 0.25% (w/w); carnitine at a concentration of about 0.25% (w/w); boric acid at a concentration of about 0.6% (w/w); and water” (claim 14), “claim 14, wherein the stabilized oxychloro complex preservative at a concentration of about 0.01% (w/w)” (claim 15). Also, Pat ‘826 disclosed that levocarnitine is the only species for carnitine, sodium hydroxide is the only base for adjusting pH, and only pH 7.3 is selected within the pH 7-8 range (col. 18, Table II and lines 17 to 18; col. 19, Table III). 
Thus, claims 1-18 of this instant application encompass or overlap with claims 1, 14, and 15 of Pat ‘826. 

(VII) Claims 1-4, 6-10, and 12 are rejected on the ground of nonstatutory double patenting over claims 1-8 of U.S. Patent No. 10,105,386 (Vehige et al., published on October 23, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘386 claims “A method of treating, curing or mitigating dry eye syndrome comprising administering an effective amount of an ophthalmic composition (or has a pH of about 7.3) consisting essentially of polyoxyethylene (20) sorbitan monooleate (or about 0.1% w/w to about 2% w/w), carboxymethyl cellulose sodium (or about 0.1 % w/w to about 2% w/w), glycerin (or about 0.2% w/w to about 5% w/w), boric acid, acrylates/C10-30 alkyl acrylate crosspolymer (or about 0.02% to about 0.5% w/w), oil, erythritol (or about 0.05% to about 3% w/w), levocarnitine (or about 0.05% to about 3% w/w), sodium hydroxide, and water to an eye of a man or other animal in need thereof, wherein the oil is castor oil (or about 0.05% to about 0.5% w/w)” (claims 1-8). 
Thus, claims 1-4, 6-10, and 12 of this instant application encompass or overlap with claims 1-8 of Pat ‘386.

(VIII) Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting over claims 1, 4, and 8 of U.S. Patent No. 10,279,005 (Applicant: Allergan, Inc., published on May 7, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘005 the treatment of dry eye wherein the composition is an emulsion comprising (or wherein the composition consists of) about 1% w/w glycerin, about 0.5% w/w sodium carboxymethyl cellulose; about 0.5% w/w polysorbate 80, about 0.125% w/w flaxseed oil, about 0.125% w/w castor oil, about 0.25% w/w POE 40 Stearate, about 0.02% w/w BHT, about 0.1 % w/w pemulen (= acrylates/C10-30 alkyl acrylate crosspolymer), about 0.25% w/w L-Carnitine (= levocarnitine), about 0.25% w/w erythritol, about 1.5% w/w trehalose, about 0.6% w/w boric acid and water; and wherein the ophthalmic composition does not include an antimicrobial preservative” (claims 1 and 4), and “A method of treating keratoconjunctivitis sicca or dry eye syndrome in a human or other mammal, the method comprising administering an effective amount of an ophthalmic composition according to any one of claims 1-5, 6, 7 to said human or other mammal” (claim 8). Pat ‘005 also disclosed that NaOH is the only base for buffering (col. 3, line 18), indicating that sodium hydroxide is automatically included in the composition.
Thus, claims 1-9 and 12 of this instant application encompass or overlap with claims 1, 4, and 8 of Pat ‘005.

(IX) Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 10,888,598 (Simmons et al., published on January 12, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘598 claims “A low-salt ophthalmic pharmaceutical composition wherein the composition is a sub-micron emulsion, comprising a therapeutic lipid consisting of castor oil at a concentration of about 0.25% (w/w); polysorbate 80 at a concentration of about 0.5% w/w; acrylate/C10-C30 acrylate crosspolymer at a concentration of about 0.1% (w/w)… carboxymethyl cellulose at a concentration of about 0.5% (w/w); glycerin at a concentration of about 1.0% (w/w); a stabilized oxychloro complex preservative at a concentration of about 0.01% (w/w); boric acid at a concentration of about 0.6% (w/w); erythritol at a concentration of about 0.25% (w/w); levocarnitine at a concentration of about 0.25% (w/w); NaOH; and water” (claim 16), and “A method for treating dry eye syndrome comprising: administering to a subject in need of treatment of dry eye syndrome a low salt ophthalmic pharmaceutical composition according to claim 16; thereby treating said dry eye syndrome” (claim 17). Also, Pat ‘598 disclosed that only pH 7.3 is obtained or selected within the pH 7-8 range (col. 4, Table I; col. 18, lines 30-33; col. 19, Table II and Table III). 
Thus, claims 1-18 of this instant application encompass or overlap with claims 16 and 17 of Pat ‘598.

(X) Claims 1, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 15/791,158 (Applicant: Allergan, Inc., the amended claim on page 3 of Notice of Allowance mailed on 02/24/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘158 claims “An ophthalmic stabilized emulsion comprising (i) an oil mixture phase comprising from 20 wt. % to 80 wt. % of castor oil and from wt. 20 % to 80 wt. % of linseed oil, said oil mixture phase having an overall weight percent between 0.1 wt.% to 30 wt.% of said ophthalmic stabilized emulsion; and (ii) an aqueous phase comprising 99.9 wt. % to 70 wt. % of said ophthalmic stabilized emulsion, and comprising carboxymethyl cellulose, glycerin, polysorbate 80, polyoxyl stearate, carnitine, erythritol, crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate, boric acid, and water” (claim 30). Also, Appl ‘158 disclosed that levocarnitine is the only species for carnitine and Part 5 (an aqueous phase containing purified water, erythritol, levocarnitine, boric acid, sodium hydroxide (pH adjustment), and purite (preservative)” is prepared as stock solution (page 7/14, lines 22 to 23) and only pH 7.3 is obtained (page 9/14, Table 1; page 12/14, Table 4), indicating that sodium hydroxide, purite (= stabilized oxychloro complex and the only preservative), and pH 7.3 are automatically included in the composition.


(XI) Claims 1-9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 24 of copending Application No. 165/294,740 (Applicant: Allergan, Inc., the claim set of 03/06/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘740 claims “An ophthalmic composition comprising about 0.1 % to about 1 % w/w flaxseed oil; about 0.1 % to about 1 % w/w castor oil; about 0.001 % to about 0.05% w/w BHT; about 0.25% to about 1 % w/w sodium CMC; about 0.1 % to about 0.5% w/w carnitine; about 0.1 % to about 2% w/w glycerin; about 0.1 % to about 0.5% w/w erythritol; about 0.5% to about 3% w/w trehalose; about 0.1 % to about 2% w/w boric acid; about 0.1 % to about 2% w/w polysorbate 80; about 0.1 % to about 2% w/w POE 40 stearate; about 0.05% to about 1 % w/w acrylates/C10-30 alkyl acrylate crosspolymer; and water; and wherein the composition does not include an antimicrobial preservative” (claim 18), and “A method of treating keratoconjunctivitis sicca or dry eye syndrome in a human or other mammal, the method comprising administering an effective amount of an ophthalmic composition according to any one of claims 1-18 to said human or other mammal” (claim 24). Also, Appl ‘740 disclosed that L-carnitine (= levocarnitine) is the only species for carnitine (page 14/25, Table 3; page 19/25, Table 9) and NaOH is the only base for buffering (page 4/25, [0016]), indicating that levocarnitine and sodium hydroxide are automatically included in the composition.
Thus, claims 1-9 and 12 of this instant application encompass or overlap with claims 18 and 24 of Appl ‘740. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623